Order entered January 9, 2014




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-01127-CR

                           LOAY ABDLLAH DARAGHMEH, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 439th Judicial District Court
                                     Rockwall County, Texas
                                 Trial Court Cause No. 2-13-190

                                             ORDER
        The Court GRANTS appellant’s January 7, 2014 second motion for extension of time to

file appellant’s brief.

        We ORDER appellant to file the brief within FIFTEEN (15) DAYS from the date of

this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE